ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-345, concluding that JERRAMIAH T. HEA-LY of JERSEY CITY, who was admitted to the bar of this State in 1978, should be admonished for violating RPC 8.4(b)(criminal act that reflects adversely on attorney’s honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that JERRAMIAH T. HEALY is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.